            Case 5:21-cr-00229-R Document 1 Filed 09/07/21 Page 1 of 3




              IN THE UNITED STATES DISTRICT COURT FOR THE

                         WESTERN DISTRICT OF OKLAHOMA                                SEP 0 7 2021
                                                                           CARMELIT'A        SM-sv*?!, CLERK
                                                                          US. DIST. CO^^T,         DsSt. OKLA
                                                                                                    .DEPUTY
 UNITED STATES OF AMERICA,

                      Plaintiff,

               -vs-                                Case No.

TYSON GLEN CREACH,                                 Violations: 18 U.S.C. § 922(g)(1)
                                                                 26 U.S.C. § 5861(d)
                                                                 18 U.S.C. § 924(d)
                      Defendant.                                 26 U.S.C. § 5872
                                                                 28 U.S.C. § 2461(c)

                                   INDICTMENT

The Federal Grand Jury charges;

                                         COUNT 1
                            (Felon in Possession of a Firearm)

       On or about December 13, 2020, within the Western District of Oklahoma,

                               - TYSON GLEN CREACH                                           -

with knowledge that he had previously been convicted of a crime punishable by a term of
imprisonment exceeding one year, knowingly possessed a firearm, to wit: a Glock model
17Gen4, 9mm Luger caliber pistol, bearing serial number TXXlOl, which was in and
affecting interstate commerce in that said firearm had previously crossed state lines to reach
the state of Oklahoma.

       All in violation of Title; 18, United States Code, Section 922(g)(1), the penalty for
which is found at Title 18, United States Code, Section 924(a)(2).
           Case 5:21-cr-00229-R Document 1 Filed 09/07/21 Page 2 of 3




                                        COUNT 2
                           (Felon in Possession of a Firearm)

       On or about April 27,2021, within the Western Distriet ofOklahoma,
                                  TYSON GLEN CREACH,

 with knowledge that he had previously been convicted of a crime punishable by a term of
imprisonment exceeding one year, knowingly possessed a firearm, to wit; a Mossberg
"New Haven," model 600AT, 12-gauge shotgun, bearing serial number H786764, which
was in and affecting interstate commerce in that said firearm had previously crossed state
lines to reach the state of Oklahoma.

       All in violation of Title 18, United States Code, Section 922(g)(1), the penalty for
which is found at Title 18, United States Code, Section 924(a)(2).

                                        COUNT 3
               (Possession of an Unregistered Firearm -Sawed-Off Shotgun)
       On or about April 27,2021, within the Western District of Oklahoma,
                                  TYSON GLEN CREACH                               -


knowingly possessed a Mossberg"New Haven," model 600AT, 12-gauge shotgun, bearing
serial number H786764, having a barrel of less than 18 inches in length, which was not
registered to him in the National Firearms Registration and Transfer Record.

      All in violation of Title 26, United States Code, Section 5861(d), the penalty for
whieh is found at Title 26, United States Code, Section 5871 and Title 18, United States
                              I
                              I



Code, Section 3571.
           Case 5:21-cr-00229-R Document 1 Filed 09/07/21 Page 3 of 3




                                      FORFEITURE


       The allegations contained in this Indictment are hereby re-alleged and incorporated

for the purpose of alleging forfeiture.

       Upon conviction of the offenses alleged in Counts 1, 2, and 3 of this Indictment,

TYSON GLEN CREACH shall forfeit to the United States any and all firearms and

ammunition involved in the commission ofthe offenses.

       The property subject to forfeiture includes, but is not limited to:

              1.     a Glock model I7Gen4, 9mm Luger caliber pistol, bearing serial
                     number TXXlOl;

              2.     a Mossberg "New Haven," model 600AT, 12-gauge shotgun, bearing
                     serial number H786764; and

              3.     any and all magazines and ammunition not otherwise specified.
       All pursuant to Title 18, United States Code, Section 924(d), Title 26, United States

Code, Section 5872 and Title 28, United States Code, Section 2461(c).

                                                  A TRUE BILL:




                                                  FOREPERSON OF THE GRAND JURY



ROBERT J. TROESTER
Acting United States Attorney



-DAVID NICIIOL^r^
Assistant United States Attorney
